Citation Nr: 1400669	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-25 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to July 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied reopening of service connection for PTSD, finding that new and material evidence had not been received.  

In a subsequent October 2010 supplemental statement of the case, the RO reopened and denied service connection for PTSD.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

Further, although the Veteran's January 2009 claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record, to include depression and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied service connection for PTSD, finding that the evidence of record did not demonstrate a current diagnosis for PTSD.  

2.  The Veteran did not submit a timely notice of disagreement to the June 2002 rating decision.

3.  The evidence received since the June 2002 rating decision relates to an unestablished fact (i.e., diagnoses of PTSD, depression, and anxiety) necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

4.  The Veteran did not engage in combat with the enemy during service.

5.  The Veteran has currently diagnosed PTSD, depression, and anxiety.

6.  The Veteran's claimed stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of service.

7.  The PTSD stressors are adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressors.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied service connection PTSD, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013). 

2.  The evidence received subsequent to the June 2002 rating decision is new and material to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the claim on appeal.  Inasmuch as this Board decision constitutes a full grant of the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety (reopening and on the merits), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.

New and Material Evidence Law and Analysis

In a June 2002 rating decision, the RO denied service connection for PTSD, finding that the Veteran did not have a current diagnosis of PTSD.  The Veteran was properly notified of the June 2002 rating decision, did not appeal, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence of record at the time of the June 2002 rating decision included statements from the Veteran, service treatment records, VA examination reports, VA post-service treatment records, and a transcript of a September 1983 hearing at the RO.  Evidence received since the June 2002 rating decision includes, in pertinent part, a July 2010 private medical opinion from Dr. M.A., which diagnosed the Veteran with PTSD and opined that currently diagnosed PTSD was related to the in-service stressor events. 

The Board finds that the July 2010 medical opinion from Dr. M.A., obtained after the June 2002 rating decision, has some tendency to show that the Veteran has currently diagnosed PTSD that may be related to service.  As such, this new evidence relates to an unestablished fact which may substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety (i.e., current diagnosis).  Accordingly, new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  38 C.F.R. § 3.156(a). 

Service Connection Laws and Regulations

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially contends that he developed a psychiatric disorder as a result of stressful traumatic experiences in service, which specifically includes being threatened at gunpoint by a soldier in his unit, having his rifle hit by a sniper's bullet, frequent mortar attacks, seeing dead bodies upon arrival in the Republic of Vietnam, and having to clean up a vehicle in which a fellow soldier had been killed.  

The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was truck vehicle mechanic and that the Veteran served in the Republic of Vietnam during the Vietnam War.  The Veteran was awarded the Vietnam Service Medal, Vietnam Campaign Medal, and the Army Commendation Medal.  The Board finds that the evidence of record, to include the abovementioned service medals, do not reflect that the Veteran engaged in combat with the enemy while in service.  

The Board next finds that the evidence is in equipoise as to whether the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD, depression, and anxiety.  A July 1973 VA examination report reflects that the Veteran reported being nervous, having nightmares about Vietnam, and having difficulty sleeping.  He was diagnosed with anxiety neurosis and depression.  

In a May 2002 VA examination report, the VA examiner reviewed the claims file, interviewed the Veteran, and discussed the Veteran's stressor events.  The May 2002 VA examiner diagnosed generalized anxiety disorder and dysthymic disorder.

An October 2010 VA PTSD examination report reflects that the VA examiner reviewed the claims file, interviewed the Veteran, performed a mental status examination, and diagnosed depressive disorder, not otherwise specified.  The VA examiner further noted that, although the Veteran did describe some PTSD symptoms, they did not appear to be of significant frequency or severity to meet the criteria for a diagnosis of PTSD.

The Veteran submitted a July 2010 private medical opinion from Dr. M.A.  In the evaluation, Dr. M.A. noted that he reviewed a transcript of a VA hearing conducted in August 2003.  Dr. M.A. also reviewed some private treatment records, lay statements from the Veteran's family, interviewed the Veteran, described the Veteran's medical history, and performed a mental status examination.  Dr. M.A. then opined that the Veteran met the criteria for PTSD.  A subsequent August 2010 private treatment note from D.M., a clinical social worker, also noted that the Veteran met the criteria for PTSD. 

Post-service VA treatment records reveal that PTSD was noted on the Veteran's problems list.  In a February 2010 VA treatment note, the VA psychiatrist noted that the Veteran had "probably PTSD from Vietnam combat."  In August, September, and October 2010, the Veteran was counseled for "PTSD symptoms in partial remission."  

The Board finds that the July 1973, May 2002, and October 2010 VA examinations, the July 2010 and August 2010 private medical opinions, and post-service VA treatment records are competent and credible evidence on the question of whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD, depression, and anxiety.  As the record contains differing credible opinions from qualified mental health professionals, the Board finds that the evidence is in relative equipoise as to whether the Veteran has currently diagnosed psychiatric disorder, to include PTSD, depression, and anxiety.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor on the question of whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD, depression, and anxiety. 

The Board next finds that the evidence of record reveals that the reported in-service stressors are related to the Veteran's fear of hostile military or terrorist activity during service in Vietnam, and are consistent with the places, types, and circumstances of such wartime service.  The Veteran reported being threatened at gunpoint by a soldier in his unit, having his riffle hit by a sniper's bullet, experiencing frequent mortar attacks, seeing dead bodies upon arrival in the Republic of Vietnam, and having to clean up a vehicle in which a fellow soldier had been killed.  The Board finds that the Veteran's stressor experiences are consistent with those a service member in Vietnam would be expected to experience; therefore, the Board finds that the reported stressors are related to fear of hostile military or terrorist activity in Vietnam and are consistent with the places, types, and circumstances of the Veteran's service.  

The Board further finds that the weight of the evidence of record demonstrates that the Veteran's PTSD stressors are adequate to support a diagnosis of PTSD, and that the PTSD symptoms are related to the reported stressors.  In a May 1973 VA treatment note, the VA staff physician noted that the Veteran was admitted to a VA hospital for complaints of agitated, emotional outburst of anger which at times became considerably violent.  The Veteran reported that the onset of these problems started after he returned from service in Vietnam in 1968.  As he progressed, the VA physician noted that the Veteran became more receptive and open and gradually related that his conflicts apparently revolved around some of his activities in Vietnam, particularly regarding combat and the civilian population.  The May 1973 VA physician diagnosed the Veteran with anxiety neurosis.  The Board finds that this medical evidence, obtained only five years after service separation, weighs in favor of a finding that the Veteran's psychiatric disorder symptoms are related to the reported in-service stressors.

Further, during the July 2010 private medical evaluation, Dr. M.A. noted that the Veteran met the criteria for PTSD and had experienced, witnessed, and had been confronted with events which threatened death and/or serious injury to himself and which involved fear, helplessness, and horror.  Dr. M.A. also stated that in 1973 the Veteran was diagnosed with anxiety neurosis.  Dr. M.A. explained that at that time (i.e., in 1973) PTSD was not a medically recognized diagnosis and doctors called it other things, to include anxiety neurosis.  Dr. M.A. further discussed the Veteran's medical history, family psychiatric history, conducted a mental status examination, 

and performed psychological testing.  Dr. M.A. then opined that the Veteran had PTSD as a result of his wartime experiences while in service and had experienced symptoms since that time.  

Although the Veteran was afforded a VA examination in May 2002, the VA examiner at that time did not provide an opinion as to the etiology of the Veteran's diagnosed anxiety and dysthymic disorder.  Similarly, the October 2010 VA examiner also did not provide an opinion as to whether diagnosed depressive disorder was related to the in-service stressors and specifically stated that he could not resolve the issue without resorting to mere speculation.  As such, the Board finds that the May 2002 and October 2010 VA medical opinions are of little probative value as to the etiology of the Veteran's acquired psychiatric disorders.  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to service.  In addition to PTSD, the Veteran is shown to have current diagnoses of depressive disorder and anxiety disorder.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, 
23 Vet. App. 1.  The Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with PTSD, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, PTSD, a mood disorder that includes depressive disorder, and anxiety.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of 

medical evidence which does so).  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that an acquired psychiatric disorder, to include PTSD, depression, and anxiety, are related to service.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is granted. 

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is granted. 




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


